Citation Nr: 0313543	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  01-06 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for bilateral hearing loss.  


FINDINGS OF FACT

1.  The veteran was a missile crewman in service, and was 
subjected to noise exposure.

2.  The veteran's preexisting hearing loss in his right ear 
increased in severity during service.

3.  The hearing loss in the veteran's left ear had its onset 
in service.  


CONCLUSIONS OF LAW

1.  Hearing loss in the right ear was aggravated by service.  
38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. § 3.306 
(2002).

2.  Hearing loss in the left ear was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.306 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the claimant and the 
representative, if any, of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's duty 
to assist a claimant in developing the evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

VA has met its duty to notify and assist in the appellant's 
case.  A rating decision apprised the appellant of the 
reasons and bases for the VA decision.  A statement of the 
case, and a supplemental statement of the case, apprised the 
appellant of the law applicable in adjudicating the appeal.  
A letter dated in April 2001 apprised the appellant of the 
pertinent provisions of the VCAA and of that evidence he 
needed to submit and the development the VA would undertake.  
The correspondence reflects that the appellant's 
representative received a copy.  There is no indication that 
this correspondence was returned as undeliverable.  As such, 
the Board finds that the VA's duty to notify the appellant of 
the information and evidence necessary to substantiate the 
claim, as well as the actions expected of him and those the 
VA would provide, have been met.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
appellant has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains VA clinical opinions as to the etiology of the 
disability at issue.  These opinions, as well as additional 
private medical records, were obtained at the direction of 
the Board.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002) finding 
that such implementing regulation was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as it 
afforded less than one year for receipt of additional 
evidence.  In addition, the regulation was invalidated 
because it was inconsistent with 38 U.S.C.A. § 7104(a) (West 
2002) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the RO for initial consideration.  
Although the RO has not had the opportunity to consider the 
evidence procured by the Board, in light of the determination 
in this case, however, the Board finds that all information 
and evidence have been developed to the extent possible and 
that no prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  

Factual background

On the entrance examination in February 1968, the veteran 
reported deafness in his right ear secondary to meningitis 
when he was two years old.  No current ear disease was 
reported.  On audiological evaluation in February 1968, at 
the time of the entrance examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
65
55
60
LEFT
15
15
15
5
0

Defective hearing in the right ear was reported.  

An audiometric test on the separation examination in February 
1971 showed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
75

70
LEFT
35
15
15

10

Deafness, mixed type, in the right ear, was reported.

The veteran's discharge certificate revealed that his 
military occupational specialty was Hawk missile crewman.

VA outpatient treatment records disclose that the veteran was 
seen in August 2000 and related that he had had a hearing 
loss for thirty years, and had worn a hearing aid for twenty 
years.  It was indicated that his right ear was dead.  He 
claimed that his hearing loss began in service while working 
around large generators.  Following an audiometric test, it 
was concluded that the veteran had a moderate to severe mixed 
hearing loss on the left, and a profound sensorineural 
hearing loss at all tested frequencies in the right ear.  

The veteran was afforded an audiometric examination by the VA 
in October 2000.  He alleged that his right ear was dead and 
that his hearing was gradually getting worse.  He asserted 
that he had a right-sided ear infection with a high fever in 
service, and that this contributed to his hearing loss.  He 
described a noisy environment at his civilian employment 
following service.  The examiner stated that the audiometric 
test results demonstrated a profound hearing loss in the 
right ear, and a moderate to severe mixed loss in the left 
ear.  She noted that she reviewed the claims folder, 
including the entrance and separation examinations.  She 
added that the veteran had normal hearing in the left ear at 
the time of his separation from service.  She further 
commented that the veteran's hearing loss in his right ear 
had remained stable "during the same time frame."  
Therefore, the examiner opined that it was unlikely that the 
veteran's hearing loss began in service.

The veteran was again afforded an audiometric examination by 
the VA in September 2002.  His history was essentially the 
same as related above.  On the authorized audiological 
evaluation in September 2002, pure tone thresholds, in 
decibels, as reported by the examining audiologist on 
September 13, 2002, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/R
N/R
N/R
N/R
N/R
LEFT
50
55
60
50
55

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 100 percent in the left ear.  
The audiologist, the same one who performed the tests in 
October 2000, stated that the test results showed a profound 
sensorineural hearing loss in all test frequencies in the 
right ear, and a moderately to moderately severe mixed 
hearing loss in the left ear at 500 to 4,000 Hertz.  She 
again reviewed the claims folder and noted that the entrance 
examination revealed that the veteran had a severe hearing 
loss at all test frequencies in the right ear, and normal 
hearing in the left ear.  At the time of the separation 
examination, a severe hearing loss was shown for the right 
ear, and the examiner stated that this was relatively 
unchanged from the induction examination.  The left ear had 
normal hearing from 1000 to 4,000 Hertz, with a mild hearing 
loss at 500 Hertz.  She commented that 500 Hertz was a low 
frequency and would not reflect any noise damage sustained in 
service.  She further stated that low frequency hearing loss 
is often transient and caused by ear fluid or perhaps ear 
wax.  Accordingly, she concluded that it was unlikely that 
the veteran's current hearing loss was caused by service.

The veteran was also afforded an otolaryngology examination 
by the VA in September 2002.  The examiner noted that he 
reviewed the claims folder.  He indicated that it appeared 
that the veteran had significant exposure from generators and 
gunfire during training in service.  Following the 
examination, the examiner commented that the veteran suffered 
from right greater than left sensorineural hearing loss.  He 
stated that the veteran had an obvious decrease in hearing 
over his three years in service.  He commented that the 
veteran's hearing had continued to decline over the years to 
the point where he was essentially deaf in the right ear.  He 
opined that it was likely related to noise exposure at that 
time, as well as possibly the episode of otitis media during 
those years.  The examiner added that it was unlikely 
presbycusis though, because he was quite young and he 
believed that the veteran's service aggravated the 
preexisting hearing loss in the right ear.  With respect to 
the left ear, the examiner indicated that the veteran had 
normal hearing at entrance, with some loss in low and high 
frequencies at discharge.  He stated that the veteran 
currently had a moderate to severe loss.  Thus, he concluded 
that it was likely that the hearing loss in the veteran's 
left ear was related to noise exposure in service.

Information was received from the veteran's former employer 
in March 2003, and it was reported that there was no record 
of an audiometric test being conducted on the veteran, or any 
other information pertaining to his hearing loss.

In a statement dated in May 2003, a representative of a 
private hearing clinic wrote that the veteran had first been 
seen in December 1983.  At that time, it was determined that 
he had a mixed hearing loss in the left ear and a profound 
sensorineural hearing loss in the right ear.  Audiograms from 
1983 to 1998 were attached to the report.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

In order to establish aggravation of a pre-existing disorder, 
clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which are to be considered to determine whether the increase 
is due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

It is not disputed that the veteran had a hearing loss in his 
right ear when he entered service.  That fact was 
acknowledged on the entrance examination.  Thus, the issue 
before the Board is whether the preexisting hearing loss 
increased in severity in service.  The Board observes that an 
audiologist concluded in October 2000 and again in September 
2002, that the veteran's hearing loss was not related to 
service.  She indicted that the tests on entrance and at 
separation were relatively stable, thus suggesting that there 
was no increase in severity during service.  However, it must 
be emphasized that, following the VA otolaryngology 
examination in September 2002, the physician commented that 
there was an "obvious" decrease in his hearing.  He added 
that it was related, in part, to noise exposure in service.  

With respect to the left ear, the audiologist believed that 
the veteran's hearing loss was not related to service.  
Again, the otolaryngologist concluded that the separation 
examination demonstrated hearing loss.  Since the veteran's 
hearing was normal in the left ear when he entered service, 
the examiner opined that the veteran's hearing loss was 
related to the noise exposure in service.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."  

The Board observes that the conflicting opinions of record 
are predicated on a review of the claims folder.  Thus, it is 
difficult to attach greater weight to either conclusion.  The 
Board points out that the veteran likely had noise exposure 
as a missile crewman.  Therefore, the Board finds that with 
the evidence in equipoise, service connection for bilateral 
hearing loss is established.  


ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

